DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022, 05/10/2022, and 08/31/2022 are being considered by the examiner.

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 21-24, and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 3,830,613). 
Regarding claim 1, Aoki teaches an injection mold system, including:
an injection station including a platform (Figure 8, item 1 and 12) and an injector disposed over the platform (Figure 8, item 15 and Col 4, Ln 24-40); 
a molding device disposed between the platform and the injector and over the first opening, wherein the molding device includes a mold cavity and a clamping unit for clamping the molding device (Figure 8, item 31’); and
a plunger disposed under the platform (Figure 8 and 16, item 13), wherein the plunger includes a base and a rod, the rod is extendable through the first opening toward the molding device and retractable toward the base (Figure 8 and 16, item 13 and Col 4, Ln 4-45). 

Regarding claim 2, Aoki teaches the system as applied to claim 1, wherein the plunger is movable relative to the injection system (Figure 8 and 16; Col 5, Ln 8-42). 

Regarding claim 3, Aoki teaches the system as applied to claim 1, wherein the rod is vertically aligned with the injector (Figure 8 and 16). 

Regarding claim 4, Aoki teaches the system as applied to claim 1, wherein the mold cavity is defined by a first mold base and a second mold base disposed over and corresponding to the first mold base (Figure 8, items 5’ and 38’; Col 5, Ln 30-42), wherein the molding device further includes a first mold disposed in the first mold base and a second mold disposed over and corresponding to the first mold (Figure 8, item 4’ and 4’a and Col 5, 15-29). 

Regarding claim 7, Aoki teaches the system as applied to claim 1, further comprising a locking device on the platform, wherein the locking device includes a first locking element disposed on the molding device and a second locking element disposed on the platform and corresponding to the first locking element (Figure 8, item 37 and Col 4, Ln 46-60). 

Regarding claim 21, Aoki teaches an injection mold system, including:
an injection station including a platform (Figure 8, items 11d) and an injector disposed over the platform (Figure 8, item 15 and Col 4, Ln 24-40), wherein the platform includes a first opening extending through the platform (Figure 8, item 1 and 12); 
a molding device disposed between the platform and the injector and over the first opening, wherein the molding device includes a mold cavity and a clamping unit for clamping the molding device (Figure 8, item 31’); and
a plunger disposed under the platform (Figure 8 and 16, item 13), wherein the plunger includes a base and a rod, the rod is extendable through the first opening toward the molding device and retractable toward the base (Figure 8 and 16, item 13 and Col 4, Ln 4-45). 

Regarding claim 22, Aoki teaches the system as applied to claim 21, wherein the first molding device is disposed in the injection station and is at closed configuration by a clamping force from the clamping unit (Figure 8, item 31 and Col 4, Ln 4-15). 

Regarding claim 23, Aoki teaches the system as applied to claim 21, further comprising:
a carrier holding the first molding device (Figure 8, item 2), 
wherein the platform is fixedly disposed under the carrier (Figure 8, item 11d and Col 4, Ln 24-45 ), and the injector is fixedly disposed over the carrier and overlapped with the first opening from a top view (Figure 8). 

Regarding claim 24, Aoki teaches the system as applied to claim 23, wherein the injection station and the plunger are movable (Figure 8 and 9), and the carrier is stationary (Figure 8 and 9, item 2). 

Regarding claim 26, Aoki teaches the system as applied to claim 23, further comprising a second molding device disposed adjacent to the first molding device and held by the carrier (Figure 9, item 5). 

Regarding claim 27, Aoki teaches the system as applied to claim 21, wherein the clamping unit provides a clamping force to clamp the first molding device during the conveying of the first molding device (Col 4, Ln 48-60).

Regarding claim 28, Aoki teaches the system as applied to claim 21, wherein the mold cavity of the first molding device is capable of maintaining a predetermined pressure by a clamping force applied to the first molding device by the clamping unit (Col 4, Ln 48-60). 

Regarding claim 29, Aoki teaches an injection mold system, including:
an injection station including a platform (Figure 8, item 12) and an injector disposed over the platform (Figure 8, item 2), wherein the platform includes a first opening extending through the platform (Figure 8, space including 38 and 17);
a molding device disposed between the platform and the injector and over the first opening, wherein the molding device includes a mold cavity defined by a first mold and second mold disposed over and correspond to the first mold (Figure 8, item4a) and a clamping unit for clamping the molding device (Figure 8, item 31’); and
a plunger disposed under the platform (Figure 8 and 16, item 13), wherein the plunger includes a base and a rod, the rod is extendable through the first opening toward the molding device and configured to apply a plunging force on the molding device, the rod contacts the first mold during application of the pushing force and presses the first mold toward the second mold, and the rod is retractable toward the base (Figure 8 and 16, item 13 and Col 4, Ln 4-45). 

Regarding claim 30, Aoki teaches the system as applied to claim 28, wherein the rod applies the pushing force to the first mold during application of the pushing force (Col 3, Ln 48-62 and Col 5, Ln 30-42).

Regarding claim 31, Aoki teaches the system as applied to claim 28. 
Given that the apparatus of Aoki is identical to the claimed apparatus, the apparatus of Aoki would also be capable of performing a pushing force such that at least a portion of the first mold is disposed between the rod and the mold cavity during application. 

Regarding claim 32, Aoki teaches the system as applied to claim 28, wherein the plunger is fixedly disposed under the molding device and first opening (Figure 8, Col 3, Ln 48-62 and Col 5, Ln 30-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 3,830,613), as applied to claim 4, in further view of Zhang (English Translation of JP325134). 
Regarding claim 5 and 6, Aoki teaches the system as applied to claim 4.

Aoki does not teach the first mold base includes a second opening configured to receive at least a portion of the rod, and the second opening is overlapped with the first opening from a top view, wherein the rod is extendable through the second opening.

Zhang teaches a molding apparatus comprising mold cavity is defined by a first mold base and a second mold base disposed over and corresponding to the first mold base (Figure 2), wherein the first mold base includes a second opening configured to receive at least a portion of the rod (Figure 3 and 4), and the second opening is
overlapped with the first opening from a top view, wherein the rod is extendable
through the second opening (Figure 3 and 4, Page 5-6).

	Both Aoki and Zhang teach an apparatus for compression molding. It would have been obvious to one of ordinary skill in the art to substitute the first mold base and plunger of Aoki with the first mold base and plunger of Zhang, a functionally equivalent mold base for compression. 
	
Regarding claim 33, Aoki in view of Zhang teaches the system as applied to claim 5, wherein a direction of an injecting force is from the injector towards the second opening (Aoki, Figure 8). 

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 3,830,613), as applied to claim 23, in further view of Hidenori (English Translation of JPH05185463). 
Regarding claim 25, Aoki teaches the system as applied to claim 23, wherein the carrier is fixed to the molding device and the plunger is transported with a guide rail (Figure 8 and Col 4, Ln 24-45).
Aoki does not teach the first molding device is moved into or away from the injection station by rotation of the carrier.
Hidenori teaches an injection mold comprising a plurality of molds and a fixed stage for transferring the molds to different stations (Figure 1, item 20 and [0013]-[0014]). 
Both Aoki and Hidenori teach injection molding system comprising a transfer mechanism. It would have been obvious to one of ordinary skill to substitute the guide rails of Aoki with the rotational carrier of Hidenori, a functionally equivalent mechanism for transferring a plurality of molds for compression. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANA C PAGE/           Examiner, Art Unit 1745